DELA CRUZ, Chief Justice,
concurring:
I write separately to emphasize that the only issue before us is whether the PDN article makes a particular reference to any one of the plaintiffs as members of a group. Restatement (Second) of Torts § 564A (1977) (hereinafter “§ 564A”) governs our review.
*186Assuming that the article is indeed false and defamatory, and assuming that the three other elements needed to establish liability for defamation are satisfied, the statements at issue must specifically concern an identifiable plaintiff. Because there are, at most, eighty-nine named plaintiffs, the first basis under § 564A fails, as the group is too large. See id. cmts. a, b; see also Neiman-Marcus v. Lait, 13 F.R.D. 311, 315 (S.D.N.Y. 1952). We therefore review the allegations of the defamation claim to determine whether, notwithstanding the fairly large size of the group, the “circumstances of publication” reasonably give rise to the conclusion that there is “particular reference” to the members of the group bringing this action. Reviewing the allegations in the light most favorable to the plaintiffs, I am not satisfied that the allegations sufficiently set forth facts which, if proven, would suggest liability.
The law is quite clear that liability for group defamation must be based on a “particular reference” to each named plaintiff. “Group libel actions require the libelous statements to be applicable to every member of the class, not merely to an aggregate body of persons.” O’Brien v. Williamson Daily News, 735 F. Supp. 218, 220 (E.D. Ky 1990), aff’d 931 F.2d 893 (6th Cir. 1991). The following cases cite § 564A for this proposition: Weatherhead v. Globe Int’l, Inc., 832 F.2d 1226 (10th Cir. 1987); Ginert v. Howard Publications, Inc., 565 F. Supp. 829 (N.D. Ind. 1983); O'Brien, 735 F. Supp. 218; Loeb v. Globe Newspaper Co., 489 F. Supp. 481 (D. Mass. 1980).
As to the named plaintiffs here, the alleged facts that they work at night clubs as waitresses or hostesses and are members of an identifiable nationality are insufficient to establish the requirement that the PDN article was, in fact, referring to any one of them individually. The PDN article did not make any particular reference to any of the plaintiffs in this action.
Certainly the suit fails as to the 1,000 “Jane Doe” plaintiffs. As to the named plaintiffs, the article does not impugn the reputation of any identifiable member of this loosely-formed group. In order for this suit to proceed, the article must have had a personal application to at least one of the members. See § 564A cmt. d. It did not.
For the same reasons noted with respect to the claim for group defamation, the false light invasion of privacy claim also fails. As to this claim, the allegations must show that the negative publicity concerning the group was made in reference to some identifiable member. Michigan United, 485 F. Supp. at 904. Here, the allegations do not establish that the article directly or indirectly refers to any of the named plaintiffs. Thus, no one plaintiff can assert a claim for invasion of privacy, so as to suggest that the conduct of the defendants put any one of them in a false light.
I,therefore, concur in the judgment to affirm the Com. R. Civ. P. 12(b)(6) dismissal of both claims.